Appellant instituted this action against the City of St. Maries, Benewah county, and tax collecting officials, for the purpose of enjoining the collection of certain assessments for special improvements against, and to remove clouds on title to, certain real estate. The property had been sold to appellant by Benewah county at tax sale, on July 16, 1923, for general taxes due from the prior owner for the year 1919. At the time the property was so sold to appellant there were certain local improvement assessments against it, levied by the City of St. Maries, some of which had become due prior to the date of maturity of the general taxes for 1919, and others which had not become delinquent at the time the property was conveyed to appellant by tax deed.
The vital question raised under the pleadings in the lower court, and now here for determination, is whether or not the sale of the property for general taxes shuts off special improvement assessments and frees said property from any and all liability for the payment of the local improvement assessments, due or to become due.
Appellant predicates his contention that by the tax deed executed to him he thereby obtained title to the particular property free and clear of all encumbrances, including all assessments for special improvements levied by the City of St. Maries, upon the provisions of C. S., sec. 3263, as amended by Sess. Laws 1921, c. 232, reading as follows:
"Effect of Tax Deed as Conveyance. The deed conveys to the grantee the absolute title to the land described therein, free of all encumbrances except mortgages of record to the holders of which notice has not been sent as provided in Section 3258 and except any lien for taxes which may have attached subsequently to the assessment."
C. S., sec. 5385, provides that:
"The term 'encumbrances' includes taxes, assessments, and all liens upon real property."
A reasonable interpretation of the foregoing statutory provisions, upon which the validity and effect of the tax deed *Page 705 
executed to appellant must depend, as well as others to which attention will be hereinafter directed, would seem to warrant the conclusion that by the deed of the county, appellant received title to the land conveyed free and clear of the special improvement assessments levied by the City of St. Maries and maturing prior to the assessment of the taxes on account of the delinquency of which the property was sold, but that whatever of such special improvement assessments attached to the property as liens after the assessment of the taxes on account of the delinquency of which the property was sold (viz., taxes for 1919), remained liens against the property and were and now are subject to be paid.
From an examination of the following sections of the Compiled Statutes 1919, it is apparent that the legislature, in the enactment of sec. 3263 and secs. 3942, 3944, 3999, 4007, 4013, 4014 and 4017, used the words "special assessments," "special tax," and "taxes," interchangeably. The above enumerated sections, with the exception of sec. 3263, have direct reference to taxes, special assessments, special taxes and special tax assessments levied by municipalities, and must be read and construed in pari materia, and when so construed in connection with sec. 3263 we are satisfied that it was not the legislative intent that the language used in sec. 3263 should be given literal effect; and we are likewise convinced that sec. 4007 should not receive a literal construction, said last section providing that whenever any expense or cost of work shall have been assessed on any land the amount of said expenses shall become a lien upon said lands, which shall take precedence of all other liens. If sec. 3263 were literally construed, any and all special assessments or taxes levied by a municipality would be discharged by the sale of the land for nonpayment of general taxes. It is clear, from a consideration of the foregoing sections, that excepted from the effect of a tax deed under the provisions of C. S., sec. 3263, are liens for local improvement assessments which may have attached subsequently to *Page 706 
the assessment for taxes on account of which the property is sold.
The question is primarily one of statutory construction and legislative intention, and, based upon a reasonable construction of relevant statutory provisions, it is thought that the expressed will of the legislature to require property which has received the benefit of improvements to bear a just proportion or share of the expenses thereof should, in so far as the statutes permit and require, be upheld and enforced. In matters of this kind the powers of the legislature are plenary, except as limited or restricted by the constitution, and it is the duty of courts to uphold and give effect, as far as possible, to its enactments. (Achenbach v. Kincaid, 25 Idaho 768,140 P. 529.)
Under the issues of the case as made, we are not concerned with and do not pass upon whatever rights may be possessed by, or remedies inure to, holders or owners of bonds of special improvement districts.
The cause is remanded, with directions to the trial court to enter judgment in conformity with the views herein expressed. No costs awarded.
Givens and T. Bailey Lee, JJ., concur.
Wm. E. Lee, C.J., and Taylor, J., concur in the conclusion reached.